DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending wherein claims 1-5 are currently under examination and claims 6-8 are withdrawn from further examination pursuant 37 CFR 1.142(b)  as being drawn to a non-elected method of producing a Ti-Fe based sintered alloy. Applicant’s election of claims 1-5 was made with traverse in the Response filed on February 23, 2021. Applicant traverses the requirement for restriction on the ground that search and examination of the entire application could be made without serious burden and “if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to independent or distinct inventions”. 
In response, the Examiner notes that although some of the searching may overlap, to examine both of these inventions would require not only additional searching but also would require consideration of additional 112 issues, consideration of the combinability of prior art references, the formulation of rejections, etc. Therefore, the requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seto et al. (JP 2016-113640).
In regard to claim 1, Seto et al. (JP ‘640) discloses titanium base alloys having 0.8 to 1.5 weight percent iron, which is within the range of the instant invention [0029]. Seto et al. (JP ‘640) further discloses wherein iron would be contained in both the β phase and the α phase with the α phase being in an amount of 70 to 85% [0036]. The area ration of the β phase would therefore be 15 to 30% of the entire area. Seto et al. (JP ‘640) further discloses wherein the two-phase structure would consist of equiaxed α and β phase [0031]. 
With respect to the recitation “sintered” in claim 1, the Examiner notes that Seto et al. (JP ‘640) discloses wherein the alloy would be made by vacuum arc melting [0045]. However, the patentability of a product does not depend on the process of making. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. A rejection under 35 U.S.C. 102, or alternatively under 35 U.S.C. 103 is proper because although “sintered” is not recited in Seto et al. (JP ‘640), limitations . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (JP 2016-113640).
In regard to claim 2, Seto et al. (JP ‘640) discloses 0.8 to 1.5 weight percent iron, which overlaps the range of the instant invention. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed range of iron from the range of iron disclosed by Seto et al. (JP ‘640) because Seto et al. (JP ‘640) discloses the same utility throughout the disclosed ranges. MPEP 2144.05 I. 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 3-5, Seto et al. (JP ‘640) discloses wherein oxygen would be effective for solid solution strengthening and would be an α-phase stabilizing element [0013] and that oxygen would be contained in the titanium material would be in an amount of 0.25 to 0.40 weight percent [0030]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.